                  Case 18-24170-AJC      Doc 130   Filed 08/16/19   Page 1 of 6



                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION
                                        www.flsb.uscourts.gov

IN RE:
                                                           Case No.:         18-24170-AJC
ASTOR EB-5, LLC,
                                                        In proceedings under CHAPTER 11
         Debtor.
                                            /

                                  EXPEDITED
              DEBTORS MOTION PURSUANT TO SECTION 365 OF THE
          BANKRUPTCY CODE AND RULES 6006 AND 9014 OF THE FEDERAL
           RULES OF BANKRUPTCY PROCEDURE FOR AUTHORIZATION TO
               ASSUME LEASE AGREEMENT WITH 1651 ASTOR, LLC
                  (956 Washington Avenue, Miami Beach, Florida)

         ASTOR EB-5, LLC (“Debtor”), as Chapter 11 Debtor-in-possession, by and

through undersigned counsel, moves this Court to allow it to Assume its Lease with 1651

Aastor, LLC, and in support, states as follows:

         1.        This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

Section 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. Section 157(b).

The venue is proper before this court pursuant to 28 U.S.C. Sections 1408 and 1409.

         2.        Pursuant to Section 365 of Title 11 of the United States Code, Debtor

seeks an Order Authorizing the Acceptance of the its Lease Agreement of 956

Washington Avenue, Miami Beach, Florida (the "Agreement") between Debtor (d/b/a

“Astor Hotel”) and 1651 Astor, LLC more fully identified in the attached Exhibit A.

                                         BACKGROUND

         1.        On or about November 14, 2018 the Debtor filed a voluntary petition under

Chapter 11 of the United States Bankruptcy Code. [ECF #1].



{00095948}
In re: ASTOR EB-5, LLC | 18-24170-AJC                                                 Page 1 of 6
Motion to Assume Lease
                  Case 18-24170-AJC      Doc 130    Filed 08/16/19   Page 2 of 6



         2.        On December 7, 2018, the purported Landlord, 1651 ASTOR, LLC (the

“Landlord”), filed its Motion for Relief from the Automatic Stay (the “Relief Motion”).

[ECF # 27].

         3.        The Ground Lease that was the subject of the Landlord’s Relief Motion is

the 99-year lease on the Fee title to the land under the Astor Hotel. The Debtor owns

the building and improvements and operates the Astor Hotel from the premises.

         4.        The Debtor’s business is the operation of the Astor Hotel.

         5.        There are no loan, or secured creditors other than a disputed leasehold

mortgage issued without contemporaneous consideration by the Debtor’s former

Managing Member, DAVID HART (hereinafter “Hart”), to a company owned and

managed by him, ASTOR EB-5 FUNDING, LLC.

         6.        On January 16, 2019, the Court held a hearing on the Landlord’s motion

and ultimately issued an order modifying the automatic stay so that the investor

shareholders could prosecute an arbitration seeking to oust Hart as the manager of the

Debtor. [ECF #28].

         7.        Subsequent to the hearing, counsel for the Debtor sought leave to

withdraw as counsel [ECF #74], which was granted on April 10, 2019. [ECF #82].

         8.        Hart and the investor shareholders subsequently reached an agreement

settling the arbitration claims, and the settlement was approved by this Court’s April 12,

2019, Order Granting Shareholder’s Motion to Approve Settlement and General

Release Agreement (the “Settlement Approval”). [ECF #84].

         9.        Prior to the expiration of the 120 day timeframe set forth by Section 365,

the Debtor has manifested its intent to Assume the lease Agreement.


{00095948}
In re: ASTOR EB-5, LLC | 18-24170-AJC                                                 Page 2 of 6
Motion to Assume Lease
                  Case 18-24170-AJC      Doc 130    Filed 08/16/19   Page 3 of 6



 ASSUMPTION OF THE "AGREEMENT" IS SUPPORTED BY DEBTORS BUSINESS
         JUDGMENT AND SHOULD BE APPROVED BY THE COURT

         10.       Section 365(a) of the Bankruptcy Code provides, and in pertinent part, that

a Debtor-in-Possession, "subject to the courts approval, may assume or reject any

executory contract or unexpired leases of the Debtor." 11 U.S.C. Section 365(a). The

"purpose behind allowing the assumption or rejection of executory contracts is to permit

the Debtor-in-Possession to use valuable property of the estate and to "renounce title to

and abandon burden some property." See Orien Pictures Corp. vs. Showtime Networks.

Inc. (In Re: Orien Pictures Corp.) 4 F.3d 1095, 1098 (2d Cir. 1993). The standard

applied to determine whether the rejection of an executory contract should be

authorized is the "business judgment" standard. See In Re Kline Sleek Products, Inc.,

78 F. 3rd 18, 25 (2d. Cir. 1996). See also In Re Weaver Oil Company, Inc., 2008 Bankr.

LEXIS 4159 (Bankr. N.D. Fla. Nov. 17, 2008).

         11.       Following the commencement of this Chapter 11 case, and the ouster of

Hart, the Debter began immediately began the process of evaluating and getting “a

hold” of status of the company, and determine how to proceed.

         12.       The Agreement is practically the only asset of the Debtor and is valued in

excess of $10,000,000.00.

         13.       The Agreement provides a benefit to the estate and is not a cash drain on

the Debtors business. In consideration of the foregoing, Debtor has determined, in the

exercise of its sound business judgment, as it has from inception that it is in its best

interest to assume the Agreement.




{00095948}
In re: ASTOR EB-5, LLC | 18-24170-AJC                                                  Page 3 of 6
Motion to Assume Lease
                  Case 18-24170-AJC        Doc 130   Filed 08/16/19   Page 4 of 6



         14.       That Debtor submits that the assumption of the Agreement should be

effective as of the date of filing, as the parties to it have both performed as to its

continued effect.

         15.       Moreover, the Landlord has not only supported the Debtor’s contention

throughout these proceedings that the Debtor is performing under the active lease

Agreement, but also consents to the relief sought herein.

         16.       In light of the foregoing, the Debtor respectfully requests the Court to

approve the assumption of the Agreement under Section 365 of the Bankruptcy Code.

                                        NO WRITING REQUIRED

         17.       Even the courts that have required the filing of a written motion in order to

exercise the a trustee’s right to assume an unexpired executory contract under section

365(a) hold that the rights created by section 365(d)(4)(A) are personal to, and therefore

can be waived by, the landlord under a lease subject to the provision’s presumption of

rejection. See, e.g., Matter of J. Woodson Hays, 69 B.R. at 309 (finding that “there is no

reason why a lessor may not waive the right accorded to the landlord by the provision of

the statute or it may not be estopped to assert the same if there is evidence to establish

that because of its conduct the failure to comply strictly with the provisions of the statute

was not the fault of the debtor/tenant”); see also In re Southern Motel Associates, Ltd.,

81 B.R. 112 (Bankr. M.D.Fla. 1987) (explaining that “[t]hese cases lead to the

inescapable conclusion that the lessor may waive its right to have a lease rejected if,

through its conduct, it evidences an intention to have the lease treated as continuing.”).

In In re Ranch House of Orange-Brevard, Inc., 78 B.R. 323, 327 (Bankr. M.D.Fla. 1987),

for instance, the court observed that “[c]ases decided since the adoption of the


{00095948}
In re: ASTOR EB-5, LLC | 18-24170-AJC                                                    Page 4 of 6
Motion to Assume Lease
                  Case 18-24170-AJC      Doc 130   Filed 08/16/19   Page 5 of 6



Bankruptcy Amendment and Federal Judgeship Act of 1984 have continued to hold that

the equitable principles of waiver and estoppel are applicable to the application of §

365(d) of the Code to executory lease agreements[,]” before holding that a pair of

landlords had “waived their right to treat the lease agreement between the parties as

rejected.”

         18.       In doing so, the court noted that the landlords “had actual knowledge of

[the] reorganization proceedings initiated by” the Debtor, and “accepted rent” and

“continued to treat the lease as valid” even after the lease was explicitly rejected.

         19.       The Landlord in this matter has steadfastly pointed brought to the Court’s

attention that Court’s have held that a debtor-in-possession may assume or reject an

unexpired lease by clearly communicating in an unequivocal manner its intentions to do

so to the lessor, the debtor “must manifest an unconditional and unambiguous

decision.”

         20.       As the Debtor has posted all of the rent due to the Landlord in the State

Court (since limited stay relief was granted), it has manifested an unequivocally and

unambiguous decision to assume the lease.

                                         CONCLUSION

         For the reasons setforth herein, and because the only parties to the Agreement

in the instant matter, Landlord and Debtor, have 1) treated the lease as valid after the

expiration of the 120-day period set forth in section 365(d)(4)(A), 2) the Landlord

consents to the relief requested herein, and 3) that Astor Funding, LLC has no standing

to enforce the Landlord’s rights under section 365(d)(4)(A), the Agreement should be




{00095948}
In re: ASTOR EB-5, LLC | 18-24170-AJC                                                   Page 5 of 6
Motion to Assume Lease
                  Case 18-24170-AJC      Doc 130    Filed 08/16/19   Page 6 of 6



treated as being assumed by the Debtor, and afford it such other further relief this

Honorable Court deems just, proper and equitable under the circumstances.

                           CERTIFICATE OF SERVICE AND COMPLIANCE

       I hereby certify that I am admitted to the Bar of the U.S. District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to
practice in this Court as set forth in Local Rule 2090-1(A). I hereby further certify that
on August 16, 2019, I electronically filed the foregoing document with the Clerk of the
Court using CM/ECF. I also certify that the foregoing document is being served this day
on counsel, via transmission of Notices of Electronic Filing generated by CM/ECF.

Dated: August 16, 2019                  Respectfully submitted,
                                        LAW OFFICE OF ADAM I. SKOLNIK, P.A.

                                         /s/ Adam I. Skolnik
                                        ADAM I. SKOLNIK (FBN. 728081)
                                        ATTORNEY FOR DEBTOR: ASTOR EB-5, LLC
                                        1761 W EST HILLSBORO BOULEVARD, SUITE 201
                                        DEERFIELD BEACH, FLORIDA 33442
                                        TELEPHONE:      561.265.1120
                                        FACSIMILE:      561.265.1828
                                        ASKOLNIK@SKOLNIKLAWPA.COM




{00095948}
In re: ASTOR EB-5, LLC | 18-24170-AJC                                               Page 6 of 6
Motion to Assume Lease
